Motion with respect to the report of the Official Referee in a disciplinary proceeding against an attorney. The proof before the Official Referee justifies his findings that the respondent had committed acts of professional misconduct. (Judiciary Law, § 88, subd. 2.) But as it was not shown or even claimed that the respondent was guilty of any dishonesty or disloyalty, and as the misconduct with which he was charged related to his overzealous prosecution of actions and proceedings in behalf of his client, whom he believed to have been wronged, the interests of justice will be served by respondent’s suspension for three months. The report of the Official Referee is confirmed, except as to the discipline to be imposed; and the respondent is suspended from the practice of the law for a period of three months, beginning July 1, 1944. Present — Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ.